DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 7, 11 and 17 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, receiving, by a host, a priority list from a switch, wherein the priority list comprises priority values respectively corresponding to different priorities in a one-to-one corresponding manner and the switch; adding, by the host, the priority value of the priority corresponding to the application layer port to the first data flow to generate a second data flow that comprises the priority. 


 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2017/0177406 (published 22 Jun. 2017) [hereinafter Chen] teaches obtaining a priority corresponding to a service or application according to a priority table; adjusting or terminating the service or application according to the priority value in the table. Chen does not teach receiving, by a host, a priority list from a switch, wherein the priority list comprises priority values respectively corresponding to different priorities in a one-to-one corresponding manner and the switch; adding, by the host, the priority value of the priority corresponding to the application layer port to the first data flow to generate a second data flow that comprises the priority. 
 	b. U.S. Pre-Grant Publ'n. No. 2018/0097723 (published 5 Apr. 2018) [hereinafter Chinthalapati] teaches a switch can include one or more ports, a communication module, and a flow rule management module. During operation, the communication module obtains a flow rule from a notification message from a controller of a software-defined network. The flow rule management module then determines whether a priority value of the flow rule is in a local flow table.  values respectively corresponding to different priorities in a one-to-one corresponding manner and the switch; adding, by the host, the priority value of the priority corresponding to the application layer port to the first data flow to generate a second data flow that comprises the priority. 

Additionally, all of the further limitations in 2, 3, 5, 6, 9, 10, 12, 13, 15, 16 and 19 - 24 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
July 31, 2021Primary Examiner, Art Unit 2471